NUMBER 13-12-00111-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

LUIS GARCIA,                                                                                 Appellant,

                                                      v.

THE STATE OF TEXAS,                                                                          Appellee.


                        On appeal from the 357th District Court
                             of Cameron County, Texas.


                               MEMORANDUM OPINION
                   Before Justices Rodriguez, Garza, and Perkes
                     Memorandum Opinion by Justice Perkes
        Appellant, Luis Garcia, was convicted of driving while intoxicated (two or more

prior offenses), a third-degree felony.1 See TEX. PENAL CODE ANN. §§ 49.04, 49.09(b)

(West 2011). A jury found appellant guilty and assessed punishment at twenty five
        1
           The record shows that appellant was convicted of prior offenses of driving while intoxicated twice
in 1987, once in 1988, twice in 1993, and once in 2011 (pending), in addition to prior criminal convictions for
murder, assault family violence, failure to stop and render aid, display of fictitious license plate, and
numerous convictions for public intoxication.
years’ confinement in the Texas Department of Criminal Justice, Institutional Division,

and a $10,000 fine. By his sole issue, appellant argues the trial court erred by refusing to

grant his motion to suppress. We affirm.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

       During the suppression hearing, Chris Perez testified that he and a few friends

were hanging out in front of a friend’s house when they saw a vehicle drive by going at an

extremely slow speed. The vehicle drove by a second time and then a third, at which

point it came to a complete stop near where Perez and his friends were standing.

Appellant, who was in the vehicle, stared at Perez and his friends in such a manner that

they feared for their safety. Nonetheless, one of Perez’s friends approached to see if

appellant needed directions. Appellant did not roll down his window, but rather sped off.

Perez called 911 and gave the dispatcher his name and contact information, together with

a description of appellant’s vehicle and license plate number. He told the dispatcher the

vehicle was driving at a suspiciously slow speed around the neighborhood.

       Officer John Jones testified that he was dispatched to the area where Perez

reported appellant’s suspicious driving. The area is a high-crime area, especially at

night. He saw appellant’s vehicle driving at an extremely slow rate of speed. The

vehicle matched the description and the license plate number matched as well. Officer

Jones pulled appellant over. Appellant was drunk. However, Officer Jones testified

that he did not personally witness appellant commit any traffic violations or crime and had

no knowledge of any crimes appellant had committed before he pulled appellant over.




                                             2
       Appellant moved to suppress evidence obtained as a result of the traffic stop. At

the end of the hearing, the trial court denied appellant’s motion to suppress.

                               II. STANDARD OF REVIEW

       A trial court’s ruling on a pre-trial motion to suppress is reviewed under a bifurcated

standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007); St.

George v. State, 237 S.W.3d 720, 725 (Tex. Crim. App. 2007). An appellate court must

give almost total deference to the trial court’s resolution of questions of historical fact and

of mixed questions of law and fact, if resolution of such questions depends on an

evaluation of credibility and demeanor. Amador, 221 S.W.3d at 673; State v. Dixon, 206
S.W.3d 587, 590 (Tex. Crim. App. 2006). An appellate court reviews de novo mixed

questions of law and fact that do not depend for their resolution on an evaluation of

credibility and demeanor. Amador, 221 S.W.3d at 673; Crain v. State, 315 S.W.3d 43,

49 (Tex. Crim. App. 2010).

                                     III. DISCUSSION

       The Fourth Amendment to the United States Constitution guarantees the right of

the people to be secure against unreasonable searches and seizures of their persons,

houses, papers, and effects.      U.S. CONST. amend. IV.        A warrantless seizure of a

person must be justified by reasonable suspicion. Derichsweiler v. State, 348 S.W.3d
906, 914 (Tex. Crim. App. 2011). An investigative stop is by definition a warrantless

seizure. Crain, 315 S.W.3d at 49.

       A police officer has reasonable suspicion to conduct an investigative stop if, under

the totality of the circumstances, he has specific, articulable facts that, combined with


                                              3
rational inferences from those facts, would lead him reasonably to conclude that the

person detained is, has been, or soon will be engaged in criminal activity. Derichsweiler,
348 S.W.3d at 914; Crain, 315 S.W.3d at 52. These facts must amount to more than a

mere hunch or suspicion. Crain, 315 S.W.3d at 52; Davis v. State, 947 S.W.2d 240, 244

(Tex. Crim. App. 1997). The detaining officer does not need to be personally aware of

every fact that objectively supports a reasonable suspicion in order to conduct an

investigative stop. Derichsweiler, 348 S.W.3d at 914. Nor does the detaining officer

have to personally witness the facts giving rise to the reasonable suspicion. Brother v.

State, 166 S.W.3d 255, 258–59 (Tex. Crim. App. 2005). It is enough that a 911 police

dispatcher is aware of such facts, and the facts are corroborated by the detaining officer.

Derichsweiler, 348 S.W.3d at 914; Brother, 166 S.W.3d at 258–59 (“[A] stop based on

facts supplied by a citizen-eyewitness, which are adequately corroborated by the

arresting officer, do[es] not run afoul of the Fourth Amendment.”).        The information

known to the 911 dispatcher is imputed to the detaining officer. Derichsweiler, 348
S.W.3d at 915.

       The facts and circumstances known or imputed to the detaining officer may seem

innocent enough in isolation, but if they combine to reasonably suggest that a crime is,

has been, or will be committed, an investigative stop is justified. See id. at 917. For

instance, the time of day or night and the crime rate in an area, though not dispositive in

and of themselves, may be taken into account in determining whether reasonable

suspicion exists to justify an investigative stop. Crain, 315 S.W.3d at 53. It is not a

requirement that the facts point to the commission of a particular penal infraction in order


                                             4
for reasonable suspicion to exist.     Derichsweiler, 348 S.W.3d at 916.        Moreover,

information provided by a citizen informant who gives his name and contact information

so that he may be held accountable for the accuracy and veracity of his report may be

regarded as reliable. Id. at 914–15.

      In the present case, Perez, a citizen eyewitness, gave his name and contact

information to the 911 dispatcher and testified at the suppression hearing and at trial.

The detaining officer was able to corroborate Perez’s information by locating a vehicle in

the disclosed location that matched the vehicle’s description and license plate number.

Therefore, the veracity and accuracy of Perez’s report is not at issue. What is at issue is

whether the totality of the circumstances, including the information given by Perez,

provided specific, articulable facts that, combined with reasonable inferences derived

from those facts, would lead to a reasonable suspicion that appellant committed, was

committing, or would soon commit some type of crime or infraction to justify an

investigative stop. See id.; Crain, 315 S.W.3d at 52.

      In Derichsweiler, a citizen eyewitness and his wife reported that a strange man

whom they did not know pulled up next to them while they were at a restaurant’s

drive-thru, stared and grinned at them for about thirty seconds, and then left. 348
S.W.3d at 909–10. After placing their order, they were asked to wait for their food in the

parking lot. Id. The couple then noticed that the same man was parked in front of them,

and that he was again staring and grinning at them. Id. The man circled around and

pulled up next to the couple and continued to stare and grin at them. Id. The couple

reported the man’s suspicious behavior to police who arrested him. In upholding the trial


                                            5
court’s denial of the defendant’s motion to suppress, the Texas Court of Criminal Appeals

held that even though it was a close call, the defendant’s repetitive and “strangely

persistent, if admittedly non-criminal, behavior, gave rise to a reasonable suspicion that

he was about to engage in criminal activity.” Id. at 917.

       As in Derichsweiler, appellant’s behavior in the present case as observed by

Perez, while non-criminal, was strange enough to give rise to reasonable suspicion.

Appellant repeatedly drove through the same neighborhood at an extremely slow rate of

speed during the night in a high-crime area. Appellant stared at Perez and his friends in

such a manner as to make them fear for their safety. Appellant’s suspicious conduct was

reported to the 911 dispatcher by a non-anonymous citizen informant, who gave an

accurate description of appellant’s vehicle, appellant’s license plate number, and the

location where appellant could be found. We conclude that, under the totality of the

circumstances, Officer Jones’s investigative stop of appellant was justified. See State v.

Kerwick, 393 S.W.3d 270 (Tex. Crim. App. 2013) (holding that under the totality of the

circumstances reasonable suspicion existed to detain defendant even though none of the

actions observed to be committed by defendant were criminal in nature); see also

McQuarters v. State, 58 S.W.3d 250, 253 (Tex. App.—Fort Worth 2001, pet. ref'd)

(holding police officer had reasonable suspicion to detain defendant driving at a rate

considerably below the speed limit even if defendant had not committed any traffic

violations). The trial court therefore did not err in denying the motion to suppress. We

overrule appellant’s sole issue.




                                            6
                                      IV. CONCLUSION

       We affirm the trial court’s judgment.



                                                   GREGORY T. PERKES
                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of July, 2013.




                                               7